Citation Nr: 0308178	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  01-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to December 
1993.  The veteran also served with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In November 2001, the Board remanded the 
issues of entitlement to service connection for a left 
shoulder disorder and a right shoulder disorder to the RO for 
further development of the record.  The requested development 
was completed and the case was returned to the Board.  In 
September 2002, the Board undertook additional development of 
the record pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Once the development was completed, the Board 
provided notice to the veteran of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 20.903).  A response was 
received from the veteran in February 2003, and the details 
of his response are hereinafter set forth under the factual 
background portion of this decision.   


FINDINGS OF FACT

1.  The veteran does not suffer from a left shoulder 
disability for VA compensation purposes.

2.  The veteran does not suffer from a right shoulder 
disability for VA compensation purposes.




CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A right shoulder disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as service medical records and VA 
treatment records.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on appeal 
and all identified evidence relevant to the issues decided 
herein has been associated with the claims folder.  Moreover, 
in a November 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in March 1984, the veteran's systems were 
clinically evaluated as normal with the exception of scars on 
the 2nd left finger, the right shoulder, and the right knee.  
In his March 1984 report of medical history, the veteran 
denied any painful or "trick" shoulder.  In a June 1989 
report of medical history, the veteran again denied any 
painful or "trick" shoulder.  He did note that when lying 
down with his arms extended above his head; his arms would 
not touch the floor.  A June 1991 clinical record 
demonstrates that the veteran complained of a two-day history 
of back pain.  He complained that moving his right arm hurt 
his back.  It was noted there was no pain to pressure and no 
redness.  An assessment of muscular strain, trapezius, was 
noted.  A June 1992 report of medical examination 
demonstrates the veteran's systems were clinically evaluated 
as normal with the exception of multiple joint pains and 
fatigue.  It was noted that the veteran complained of pain in 
the shoulders, knees, ankles, hips, and lumbar spine.  

A September 1993 report of medical examination demonstrates 
notations of pain, swelling, and stiffness in the bilateral 
shoulders.  In a September 1993 report of medical history, 
the veteran denied any painful or "trick" shoulder.  The 
veteran noted that he was unable to extend his arms straight 
above his head.  A January 1994 report of medical examination 
is silent for any complaints or findings relevant to the 
shoulders.  A March 1994 report of medical history 
demonstrates that the veteran denied any painful or "trick" 
shoulder; however, the examiner noted the veteran complained 
of left shoulder pain as well as pain in the ankles and 
knees.  It was noted that he only noticed the pain while 
doing field duty in the army and did not experience it all of 
the time.  It was also noted that the left arm hurt if he 
raised his arm above his head for one to two minutes.  Annual 
medical certificates signed by the veteran in December 1995, 
March 1996, and December 1996 demonstrate that he reported 
having no current medical problems.  In a November 1998 
report of medical history, the veteran denied experiencing a 
painful or "trick" shoulder.  He did report limited neck 
and shoulder movement.  A December 1998 report of medical 
examination demonstrates that the upper extremities were 
evaluated as normal.  

Upon VA general medical examination dated in April 1994, the 
veteran complained of a "cracking and grinding" of his left 
shoulder for approximately five years.  It was noted that 
there was no history of injury and the veteran was not taking 
any medication.  The veteran also reported accompanying mild 
pain.  The examiner noted mild pain on range of motion 
testing of the left shoulder.  There was no pain on range of 
motion testing of the right shoulder.  There was no swelling 
or deformity noted on examination of the right or left 
shoulder.  The examiner noted a relevant diagnosis of 
developmental abnormality of right and left shoulder, non-
traumatic by history.  An April 1994 radiological examination 
of the bilateral shoulders demonstrated inferior glenoid 
margins bilaterally with an unusual configuration.  It was 
noted as unclear whether this was developmental or post-
traumatic in origin.  Tiny sclerotic density was demonstrated 
in the right humeral epiphysis compatible with the mild 
benign condition of osteopoikilosis.  The examiner opined 
that the condition had probably been present since childhood.  

A February 2000 VA clinical record notes no joint pain.  A 
February 2001 VA clinical record reflects complaints of 
progressive difficulty raising arms above head as well as 
snapping and popping in the shoulders.  Physical examination 
revealed no deformity in the shoulders.  The veteran was able 
to raise his arms above his head but there was some 
discomfort in the trapezius.  The term arthritis was noted in 
the clinical record.  

Upon VA examination of the joints dated in February 2002, the 
examiner noted that the claims folder and medical records had 
been reviewed prior to his examination of the veteran.  It 
was noted that the veteran denied any history of injury to 
either shoulder.  The veteran reported noticing that he was 
unable to perform as well as in the past on his physical 
training scores.  The veteran reported currently experiencing 
some mid clavicular soreness.  Physical examination revealed 
some functional limitations of shoulder motion bilaterally.  
The veteran reported some global soreness on palpation of the 
entire anterior clavicle beginning at the manubrium extending 
over the clavicle out past the acromioclavicular joints over 
both shoulders.  Active shoulder range of motion was noted as 
quite variable.  Abduction was noted as self-limited.  The 
examiner noted the veteran had full circumduction and no 
crepitus or instability in the shoulders.  The examiner noted 
that radiological examination of the shoulders demonstrated 
an entirely normal acromioclavicular joint, a normal 
appearing clavicle, and an entirely normal glenohumeral 
joint.  The examiner noted that extra-articularly at the 
anterior inferior aspect, the veteran had a developmental 
bony outgrowth on the right shoulder.  The examiner noted 
this finding was also documented in the 1994 radiological 
films.  The examiner noted there was no glenohumeral 
pathology noted either radiographically or clinically.  A 
diagnosis of chronic shoulder pain reported with no medical 
explanation was noted.  The examiner noted that the veteran 
had had x-rays of the shoulders in the past showing no 
shoulder pathology.  He also noted that the veteran had had 
neck x-rays that were entirely normal.  The examiner noted 
that he found no shoulder disorder that was congenital or 
developmental in nature.  He noted he was talking 
specifically about the glenohumeral joint.  The examiner 
stated that he could not explain the diffuse tenderness the 
veteran demonstrated from the sternomanubrial joint, 
particularly on the right, all the way out past the shoulder 
into the posterior upper back.  He noted the veteran had good 
mobility with shoulder protraction, retraction, elevation, 
and depression.  The examiner reiterated that he could not 
establish a formal diagnosis for the right and left shoulder.  
He concluded that the veteran had self-limited active range 
of motion without explanation.  He noted the veteran had 
complained of shoulder pain since January 1992 when he also 
complained of knee, hip, and low back pain.  The examiner 
opined that there might be a functional component as well.

An October 2002 VA clinical record demonstrates a notation of 
arthritis and a complaint of progressive difficulty raising 
arms above head with snapping and popping in the shoulders.  
It was noted that the veteran had full range of motion 
without pain and no joint deformity.  

In a written communication received in February 2003, the 
veteran addressed what he believed were discrepancies in a VA 
examination report dated February 2002.  He indicated that 
there was a misunderstanding in that when he was asked if he 
had any accidents on the job, he believed that the examiner 
was only asking that question with regard to his shoulder 
disorders, not all on the job injuries.  He also indicated 
that his job title was misrepresented as a fuel truck driver 
when he was driving a milk truck and loading and unloading 
bulk milk at the time.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d). 

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for a 
left shoulder disability and for a right shoulder disability 
is not warranted.  The competent medical evidence of record 
demonstrates no diagnosed shoulder disability (as defined for 
VA compensation purposes) in either the right or the left 
shoulder.  The Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
limited service connection to those cases where an underlying 
in-service incident has resulted in a disability.  In the 
absence of proof of a present disability, a valid claim has 
not been presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The veteran has specifically denied any history 
of traumatic injury to either the left or the right shoulder.  
The two VA examination reports of record demonstrate no 
diagnosed shoulder disability other than a possible 
developmental abnormality.  Applicable law and regulations 
preclude service connection for congenital or developmental 
abnormalities.  See 38 C.F.R. § 3.303(c).  Moreover, service 
connection may not be granted for congenital or developmental 
defects, even by aggravation.  O.G.C. Prec. 82-90 (July 18, 
1990).  Following review of the veteran's service medical 
records and post-service medical records as well as 
examination of the veteran, the February 2002 VA examiner 
concluded that the veteran had self-limiting active range of 
motion in the shoulders with no medical explanation.  He 
noted a diagnosis of chronic shoulder pain with no medical 
explanation.  

The Board recognizes that the veteran has complained of pain 
in his left and right shoulder.  However, the Court has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999).  The Board also recognizes that the 
record reflects some notations of arthritis in VA outpatient 
treatment records.  However, radiological examination of the 
shoulders demonstrates no evidence of arthritis.  The 
February 2002 VA examiner noted that radiological examination 
of the shoulders demonstrated no shoulder pathology.  
Radiological examination of the neck was also entirely 
normal.  Thus, the Board is compelled to conclude that there 
is no supporting medical evidence for the references to of 
arthritis of the right or left shoulder.  Again, no arthritis 
has been demonstrated on radiological examination.  

In summary, although the veteran has complained of pain in 
the left and right shoulders, the medical evidence does not 
demonstrate any diagnosed disability of the right or left 
shoulder other than a developmental abnormality for which 
service connection may not be granted.  In the absence of 
competent medical evidence of a diagnosed shoulder 
disability, the Board is compelled to conclude that 
entitlement to service connection for a left shoulder 
disability and for a right shoulder disability is not 
warranted.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claims 
of entitlement to service connection for a left shoulder 
disability and a right shoulder disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  The Board further 
finds that further development of these claims is not 
necessary, as the veteran has previously been afforded two VA 
examinations which failed to demonstrate any left or right 
shoulder disability other than a developmental abnormality.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

